[Cite as Garrett v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-1769.]

                                                        Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




RODERICK GARRETT

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2009-04858

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On February 3, 2010, the magistrate issued a decision recommending that
the court issue a determination that Henry Berlin is not entitled to civil immunity
pursuant to R.C. 9.86 and 2743.02(F) and that the courts of common pleas have
jurisdiction over any civil actions that may be filed against him based upon the
allegations in this case.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} Upon review of the record and the magistrate’s decision, the court
determines that there is no error of law or other defect evident on the face of the
magistrate’s decision.          Therefore, the court adopts the magistrate’s decision and
recommendation as its own, including the findings of fact and conclusions of law
contained therein.        The court determines that Henry Berlin is not entitled to civil
Case No. 2009-04858                     -2-                    JUDGMENT ENTRY

immunity pursuant to R.C. 9.86 and 2743.02(F) and that the courts of common pleas
have jurisdiction over any civil actions that may be filed against him based upon the
allegations in this case.



                                       _____________________________________
                                       JOSEPH T. CLARK
                                       Judge
cc:


Eric A. Walker                            Richard F. Swope
Assistant Attorney General                6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor           Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MR/cmd
Filed April 5, 2010
To S.C. reporter April 21, 2010